Title: From George Washington to William Fitzhugh, 8 February 1782
From: Washington, George
To: Fitzhugh, William


                  
                     Dear Sir,
                     Phila. Feby 8th 1782.
                  
                  The letter of which the inclosed is duplicate, & put under cover for you to forward—will, I hope, produce the effect you wish it to have, with Count de Grasse.  The original, I shall request the Minister of France to send with his first dispatches to the West Indies.
                  I thank you for the communications in your letter of   The present moment will not allow me to add more than my congratulatory Compliments to Mrs Fitzhugh & yourself on the Marriage of the Captain—to whom & his young bride I wish every immaginable Joy.  please to make a tender of my best respects to Colo. & Mrs Plater.  With much truth & affect.—I am—Dr Sir, Yr Most Obedt Hble Servt
                  
                     Go: Washington
                  
               